IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,344-01


EX PARTE DAVID VILLAREAL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 10 CR 1423 D (S1)  IN THE 105TH DISTRICT COURT

FROM NUECES COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to fifteen  years' imprisonment.  The Thirteenth Court of Appeals affirmed
his conviction. Villareal v. State, 13-10-00605-CR (Tex. App.--Corpus Christi-Edinburg Dec. 15,
2011) (unpublished). 
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. The trial court entered
findings of fact and conclusions of law recommending that relief be granted due to a "breakdown
in the system." Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). 
	Appellate counsel filed an affidavit with the trial court and attached her correspondence with
Applicant.  Based on that evidence, it is apparent that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-10-00605-CR that affirmed his conviction in Cause No. 10 CR 1423 D (S1)  from the 105th District
Court of Nueces County.  Applicant shall file his petition for discretionary review with this Court
within 30 days of the date on which this Court's mandate issues.

Delivered: June 5, 2013
Do not publish